UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-6059



ROBERT LEE WASHINGTON,

                                              Plaintiff - Appellant,

          versus


JUDY A. WRIGHT, Sergeant; LIEUTENANT ELKS;
WILLIE WELDON, Warden of Lieber Correctional
Institution; MAE BROWN, Head of Classifica-
tion; MARVIN POWELL, Investigator,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Joseph F. Anderson, Jr., District
Judge. (CA-98-2259-6-17-AK)


Submitted:   March 11, 1999                 Decided:   March 18, 1999


Before WIDENER and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert Lee Washington, Appellant Pro Se. Edwin Warren Moise, GRIM-
BALL & CABANISS, Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant filed an untimely notice of appeal. We dismiss for

lack of jurisdiction. The time periods for filing notices of appeal

are governed by Fed. R. App. P. 4.     These periods are “mandatory

and jurisdictional.”   Browder v. Director, Dep’t of Corrections,

434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361

U.S. 220, 229 (1960)).    Parties to civil actions are accorded

thirty days within which to file in the district court notices of

appeal from judgments or final orders.    Fed. R. App. P. 4(a)(1).

This appeal period may be extended under Fed. R. App. P. 4(a)(5) or

reopened under Fed. R. App. P. 4(a)(6).

     The district court entered its order on November 24, 1998; Ap-

pellant’s notice of appeal was filed on January 5, 1999, which was

beyond the thirty-day appeal period.    Appellant’s failure to note

a timely appeal or obtain an extension of the appeal period leaves

this court without jurisdiction to consider the merits of Appel-

lant’s appeal. We therefore dismiss this appeal. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          DISMISSED




                                  2